Case 1:19-cv-03149-EK-RER Document 23 Filed 03/27/20 Page 1 of 6 PageID #: 178




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK
                                   _____________________
                                    No 19-CV-3149 (EK) (RER)
                                   _____________________

                                       YINGCAI HONG,
                                                     Plaintiff,

                                            VERSUS


        MITO ASIAN FUSION, INC. D/B/A MITO ASIAN FUSION, YI CHEN, WEI CHEN,
                                    AND YONG CHEN.

                                                      Defendants.



                           _____________________________________

                                  Report & Recommendation
                                       March 27, 2020
                           _____________________________________


                             TO THE HONORABLE ERIC KOMITEE
                              UNITED STATES DISTRICT JUDGE


RAMON E. REYES, JR., U.S.M.J.:
       Plaintiff Yingcai Hong (“Hong” or “Plaintiff”) brings this action on behalf of himself and

other similarly situated non-managerial employees of Defendants Mito Asian Fusion, Inc. (“Mito

Asian Fusion”), Yi Chen, Wei Chen, and Yong Chen (collectively, “Defendants”) alleging

violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq. and New York

Labor Law (“NYLL”), § 650 et seq. (Dkt. No. 1 (“Compl.”)). Plaintiff moves to conditionally

certify a collective action and to distribute notice to the putative collective pursuant to FLSA

§ 216(b). (Dkt. No. 18 (“Pl.’s Mot. to Certify)). Defendants oppose the motion. (Dkt. No. 21


                                               1
Case 1:19-cv-03149-EK-RER Document 23 Filed 03/27/20 Page 2 of 6 PageID #: 179



(Defs.’ Mem. in Opp’n)). The Honorable LaShann DeArcy Hall referred this motion to me for a

report and recommendation. (ECF Order dated 1/22/2020). The case was subsequently reassigned

to Your Honor. (Dkt. Entry dated 3/2/2020). For the reasons discussed below, I respectfully

recommend Plaintiff’s motion for conditional certification be denied without prejudice.


                                        BACKGROUND

       Defendant Mito Asian Fusion is a restaurant in Forest Hills, New York owned and operated

by Defendant Wei Chen and managed by Defendants Yi Chen and Yong Chen. (Dkt. No. 14

(“Answer”) ¶¶ 4, 8; Compl. ¶ 7). Plaintiff was employed by Mito Asian Fusion as a deliveryman

from approximately November 2018 to April 2019. (Answer ¶ 4; Compl. ¶ 7). Plaintiff alleges two

violations of the FLSA: (1) he was not paid the minimum wage, and (2) he was not paid overtime.

(Compl. Counts I and III).


                                           DISCUSSION

       The FLSA permits employees to assert claims on behalf of other similarly situated

employees. 29 U.S.C. § 216(b). In the Second Circuit, certifying a collective action is a two-step

process. Myers v. Hertz Corp., 624 F.3d 537, 554–55 (2d Cir. 2010). Plaintiff’s current motion

only concerns “[t]he first step, called conditional certification.” Jenkins v. TJX Companies, Inc.,

853 F. Supp. 2d 317, 320 (E.D.N.Y. 2012). If conditional certification is granted, the putative

collective members are then noticed. Id.

       Conditional certification requires the plaintiffs demonstrate by “‘a modest factual showing’

that they and potential opt-in plaintiffs ‘together were victims of a common policy or plan that

violated the law.’” Myers, 624 F.3d at 555 (quoting Hoffmann v. Sbarro, Inc., 982 F. Supp. 249,

261 (S.D.N.Y. 1997)). In determining whether the plaintiff has met his burden, the court only

“looks to the pleadings and submitted affidavits” and does not “resolve factual disputes, decide

                                                2
Case 1:19-cv-03149-EK-RER Document 23 Filed 03/27/20 Page 3 of 6 PageID #: 180



substantive issues going to the ultimate merits, or make credibility determinations.” Yu Zhang v.

Sabrina USA Inc., No. 18-CV-12332 (AJN) (OTW), 2019 WL 6724351, at *2 (S.D.N.Y. Dec. 20,

2019) (quoting McGlone v. Contract Callers, Inc., 867 F. Supp. 2d 438, 442 (S.D.N.Y. 2012)).

“[A]llegations in the complaint are not sufficient; some factual showing by affidavit or otherwise

must be made.” Prizmic v. Armour, Inc., No. 05-CV-2503 (DLI) (MDG), 2006 WL 1662614, at

*2 (E.D.N.Y. June 12, 2006) (quoting Camper v. Home Quality Mgmt. Inc., 200 F.R.D. 516, 519

(D. Md. 2000)) (collecting cases).

        In support of his motion, Plaintiff submits only one affidavit. (Dkt. No. 19-4 (“Hong

Aff.”)). The standard for conditional certification is low and a single affidavit can suffice in some

cases. Hernandez v. Bare Burger Dio Inc., No. 12 Civ. 7794 (RWS), 2013 WL 3199292, at *3

(S.D.N.Y. June 25, 2013) (collecting cases). However, in this instance, it is not the number of the

affidavits, but rather “‘the quality of the plaintiff’s evidence’” that poses a problem. Reyes v.

Nidaja, LLC, No. 14 Civ. 9812 (RWS), 2015 WL 4622587, at *3 (S.D.N.Y. Aug. 3, 2015) (quoting

Qi Zhang v. Bally Produce, Inc., No. 12-CV-1045 (FB) (JMA), 2013 WL 1729274, at *3

(E.D.N.Y. Apr. 22, 2013)).

        Plaintiff provides some factual support of FLSA violations against himself and one other

employee, “Oil Wok Chen.” 1 However, Plaintiff’s evidence is insufficient to certify a conditional

collective of all non-managerial Mito Asian Fusion employees. Plaintiff adequately attests that he

was paid less than both the federal and New York state minimum wages, (Hong Aff. ¶¶ 4, 6, 9),

and denied overtime pay (Id. ¶ 10). While Plaintiff attests that one other employee, “Oil Wok

Chen,” disclosed to Plaintiff that he made $2,600 per month while working sixty-eight hours per



1
 Chen was the Oil Wok at Mito Asian Fusion during Plaintiff’s employment. (Hong Aff. at 5). Plaintiff did not learn
Chen’s first name and refers to him throughout the pleadings as “Oil Wok Chen.”


                                                        3
Case 1:19-cv-03149-EK-RER Document 23 Filed 03/27/20 Page 4 of 6 PageID #: 181



week, 2 (Hong Aff. ¶¶ 48, 26), this evidence is not enough to demonstrate “a common scheme

impacting the diverse array of employees covered in his Complaint.” Mata v. Foodbridge LLC,

No. 14 Civ. 8754 (ER), 2015 WL 3457293, at *3 (S.D.N.Y. June 1, 2015).

        “To ascertain whether plaintiffs are similarly situated, district courts typically examine

whether ‘[plaintiffs] and other employees have similar positions, job requirements, pay provisions,

and the like; there must be an identifiable factual nexus which binds [plaintiffs] and potential class

members together as victims of a particular practice.’” Jing Fang Luo v. Panarium Kissena Inc.,

No. 15-CV-3642 (WFK) (ST), 2016 WL 11263668, at *6 (E.D.N.Y. Nov. 23, 2016), R&R adopted

by 2017 WL 1216571 (Mar. 30, 2017) (quoting Juarez v. 449 Rest., Inc., 29 F. Supp. 3d 363, 369

(S.D.N.Y. 2014)). Here, Plaintiff provides no evidence that he had a similar position, job

requirements, pay provisions, or other factors that might bind himself with either Oil Wok Chen

or all other non-managerial employees in a potential collective.

        Indeed, Plaintiff seeks to conditionally certify a putative collective of all non-managerial

employees at Mito Asian Fusion. (Dkt. No. 20 (“Pl.’s Mem. in Supp.”) at 7). Yet other than himself

and Oil Wok Chen, Plaintiff fails to allege any other facts that could allow the Court to infer

Defendants maintained a common policy to violate the FLSA. While identifying other employees,

their job titles, and hours worked, at no time does the Plaintiff assert that these other employees

were not paid the minimum wage or overtime in violation of the FLSA. For example, Plaintiff

describes a conversation he had with one of the Fry Woks, Lao Da, in which Lao Da told him that

“employees at Mito Asian Fusion left because of the low pay, and that he was leaving because of



2
  In his Memorandum in support of his Motion for Conditional Certification, Plaintiff argues Oil Wok Chen’s wage
falls “below the state minimum wage and is close to the federal minimum wage.” (Dkt. No. 20 (“Pl.’s Mem. in Supp.”)
at 8). “Where a state’s minimum wage is higher than the federal minimum wage, the state’s minimum wage must be
paid by the employer to satisfy FLSA’s minimum wage requirement.” Pichardo v. El Mismo Rincon Latino Corp.,
No. 17-CV-7439 (FB) (SJB), 2018 WL 4101844, at *4 (E.D.N.Y. Aug. 7, 2018), R&R adopted by 2018 WL 4100480
(Aug. 28, 2018).

                                                        4
Case 1:19-cv-03149-EK-RER Document 23 Filed 03/27/20 Page 5 of 6 PageID #: 182



his stagnant and flat monthly wages.” (Hong Aff. ¶ 57). Yet merely being unsatisfied with one’s

wage or allegations of turnover due to low wages is not itself indicative of an FLSA violation.

Similarly, Plaintiff describes how the five sushi chefs who worked at Mito Asian Fusion worked

approximately sixty-eight hours per week, like him. (Hong Aff. ¶ 30). However, Plaintiff fails to

provide any information about the amount the sushi chefs were paid or whether they were paid

overtime. (Hong Aff. ¶¶ 29–38). The only information about the sushi chefs’ wages that Plaintiff

offers is that they “were paid half in cash and half in check.” (Hong Aff. ¶ 31). This practice—

without an allegation that the Defendants did not pay overtime or that they paid the sushi chefs

below the minimum wage—is insufficient evidence from which a court could extrapolate an FLSA

violation. In fact, Plaintiff attests that some of the employees in the proposed putative collective

were paid overtime. (Hong Aff. ¶ 68).

       Without more, such allegations are insufficient to conditionally certify a collective of all

non-managerial employees. See, e.g., Lijun Geng v. Shu Han JU Rest. II Corp., No. 18 Civ. 12220

(PAE) (RWL), 2019 WL 4493429, at *12–13 (S.D.N.Y. Sept. 9, 2019). As noted previously,

courts in the Second Circuit require “[a] plaintiff [to] provide some actual evidence of a factual

nexus between him and the rest of the collective he seeks to represent; conclusory allegations will

not suffice.” Reyes, 2015 WL 4622587 (collecting cases). Here, not only does Plaintiff fail to

provide sufficiently specific assertions about other individuals who suffered from the same FLSA

violations, but he even fails to make any general or conclusory statement that other employees

suffered such violations.


                                         CONCLUSION

       For the reasons set forth above, I respectfully recommend that the motion for conditional

certification be denied without prejudice. Any objections to the recommendations made in this


                                                 5
Case 1:19-cv-03149-EK-RER Document 23 Filed 03/27/20 Page 6 of 6 PageID #: 183



Report must be filed with the Clerk of the Court and the Honorable Eric Komitee within fourteen

(14) days of receipt hereof. Failure to file timely objections waives the right to appeal the District

Court’s Order. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; Small v. Sec’y of Health & Human

Servs., 892 F.2d 15, 16 (2d Cir. 1989).

       RESPECTFULLY RECOMMENDED.
       Ramon E. Reyes, Jr.
       RAMON E. REYES, JR.
       United States Magistrate Judge

       Dated: March 27, 2020
       Brooklyn, NY




                                                  6
